DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed 06/29/2022, have been entered and made of record. Claims 1, 3-11, 13-16 and 18-23 are pending.
Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are moot in view of the new ground of rejection sets forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-11, 13, 15-16, 18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PG PUB 2015/0356840 hereinafter referred as Wang) in view of Titus et al. (US Pat. No. 10, 645, 350 hereinafter referred as Titus).  
Regarding claim 1, Wang discloses a data processing system comprising:
at least one memory configured to store a computer program (see paragraph 0288); and
at least one processor configured to execute the computer program (see paragraph 0288) to perform:
generating a feature of a movement of a target object (see figure 7 and paragraphs 0156 and 0162); and
displaying information regarding the feature of the movement of the target object together with a trajectory of the target on a screen (see paragraphs 0143, 0156, 0161, and figure 7 displaying a moving path of specified person), 
wherein the information regarding the feature of the movement of the target object includes a length of a moving time of the target object and a length of a staying time of the target object, the moving time of the target object is a period during which the target object moves, and the staying time of the target object is a period during which the target object stays (see paragraphs 0162, 0255, 0266 and figures 63 and 72-74; and also the response above).
	Claim 1 differs from Wang in that the claim further requires a plural feature of a movement of a target object in the video data that repeatedly moves and stays is generated based on video data generated by a camera.
	In the same field of endeavor Titus discloses a plural feature of a movement of a target object in the video data that repeatedly moves and stays is generated based on video data generated by a camera (see col. 3 lines 16-20; see figure 15, person spent 52s in area and spent 18s at point; see figure 16A video stream from camera, video analysis; see also col. 27 lines 50-63, the system determined the person spent 1 minute and 8 seconds in the area and 12 seconds at the position designated by the circle).
Therefore, in light of the teaching in Titus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang by generating a plural feature of a movement based on the video data in order to enhance path planning decision, to find evaluation value, to extract even occurrences to create and define additional video analytic rules.
Regarding claim 3, Wang discloses the at least one processor is configured to execute the computer program to perform: displaying, as the information regarding the feature of the movement of the target object, a symbol indicating a position at which the target object temporarily stayed (see figures 7-8, 72 and paragraphs 0127, 0137, 0266 and 0268).
Regarding claim 5, Wang discloses the at least one processor is configured to execute the computer program to perform: determining higher priority of the target object of which the staying time is longer; and selecting, in accordance with the priority, information regarding the feature of the movement of the target object to be displayed (see paragraphs 0266-0268, 0272, 0275 and figures 72-76).
Regarding claim 6, Wang discloses the at least one processor is configured to execute the computer program to perform: reducing the priority of the target object to which a predetermined event occurred (see paragraphs 0277-0278).
Regarding claim 8, Wang discloses the at least one processor is configured to execute the computer program to perform: displaying summary information of a video in response to that a display state is switched from a state in which the video not being displayed into a state in which the video being displayed (see paragraphs 0272, 0275 and figures 73-74).
Regarding claim 9, Wang discloses the at least one processor is configured to execute the computer program to perform: displaying summary information of a video in response to that a display state is switched from a state in which the video being displayed in a first size into a state in which the video being displayed in a second size, the second size being larger than the first size (see paragraph 0275 and figures 74-76).
Regarding claim 10, Wang discloses the at least one processor is configured to execute the computer program to perform: displaying summary information of a video generated during a period between a first time when the video is switched from a first display state into a second display state and a second time when the video is switched from the second display state into the first display state (see paragraphs 0271-0273 and figures 72-77).
Regarding claim 11, the limitation of claim 11 can be found in claim 1 above. Therefore claim 11 is analyzed and rejected for the same reason as discussed in claim 1 above.
Claims 13 and 15 are rejected for the same reasons as discussed in claims 3 and 5 respectively above.
Regarding claim 16, the limitation of claim 16 can be found in claim 1 above. Therefore claim 16 is analyzed and rejected for the same reason as discussed in claim 1 above.
Claims 18 and 20 are rejected for the same reasons as discussed in claims 3 and 5 respectively above.
Regarding claim 21, Titus discloses generating, in a case where a same kind of features of the movement of the target object in the video data are generated repeatedly, a statistical value of the same kind of features (see figures 17A, 19-20 and col. 22 lines 6-22). The motivation to combine has been discussed in claim 1 above.
Claims 22-23 are rejected for the same reasons as discussed in claim 21 above.
Claims 4, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PG PUB 2015/0356840) in view of Titus et al. (US Pat. No. 10, 645,350) and further in view of Shao et al. (US PG PUB 2017/0358103 hereinafter referred as Shao).
Regarding claim 4, although Wang discloses calculating the travel distance and the travel time of the person, and Titus discloses speed of a particular object (see col. 16 lines 41-50), the combination of Wang and Titus fails to specifically disclose displaying the calculated distance and time information.
In the same field of endeavor Shao discloses reporting the velocity of the at least one moving object to a display device (see paragraphs 0018 and 0032).
Therefore, in light of the teaching in Saho it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by displaying velocity information in order to identify the moving object based on summed intensity value cluster.
Claims 14 and 19 are rejected for the same reason as discussed in claim 4 above.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PG PUB 2015/0356840) in view of Titus et al. (US Pat. No. 10, 645,350) and further in view of Chang (US PG PUB 2011/0001824).
Regarding claim 7, although Wang discloses reducing the priority of the target object (see paragraphs 0173, 0186, 0190 and 0324), the combination of Wang and Titus fails to specifically disclose prioritizing the target object less when the target object contacts with another target object.
In the same field of endeavor Chang discloses scoring prioritizing when the target object contacts with another target object (see paragraph 0042, 0105, 0137 and claims 8 and 16).
Therefore, in light of the teaching in Chang it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by prioritizing the target object less when the target object contacts with another target object in order to cause a separate event to occur and to adjust the shape of the object boundary.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN SHIBRU/Primary Examiner, Art Unit 2484                                                                                                                                                                                                        July 28, 2022